Citation Nr: 0302505	
Decision Date: 02/10/03    Archive Date: 02/19/03	

DOCKET NO.  99-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability related to VA 
surgical procedures performed in June 1998.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from October 1950 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in November 
1998 and September 1999 by the Milwaukee, Wisconsin, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2001, the Board remanded this issue to the RO for 
additional development.  As noted at that time, the RO had 
filed the appeal in terms of two separate issues.  After 
reviewing both rating decisions it appeared to the Board that 
the appeal could be described as one issue as set forth in 
the cover page of this decision.  Neither the veteran nor his 
representative had disputed this determination.  


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.  

2.  Any additional disability the veteran has following 
hospitalization and treatment, including surgery, at a VA 
Medical Center (VAMC) in June 1998 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA, 
nor as a result of an event that was not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of treatment of VA surgical procedures performed in June 1998 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1998, the veteran was hospitalized at a VAMC with a 
preoperative diagnosis of an unverified GI bleed and a 
bleeding gastric artery.  The veteran underwent ligation of 
the left gastric artery, ligation of the abdomen artery and 
an exploratory laparotomy.  He underwent extensive treatment 
of this nonservice-connected disorder following surgery.  

In September 1998, the RO received a claim seeking benefits 
under the provisions of 38 U.S.C.A. § 1151.  The veteran's 
representative contends that during the course of surgery at 
a VAMC an artery was cut.  In his notice of disagreement of 
January 1999, the veteran indicated that he went into the VA 
hospital for what he was told would be minor surgery and that 
he would be out in a day or two and back to work in a week.  
Instead, he spent eight days in the hospital, four of those 
in intensive care.  In written argument presented by the 
veteran's representative in January 1999, the representative 
noted a post-surgical scar approximately 16 inches in length, 
extending from the sternum to the groin.  Loss of sensation 
in the surrounding area of the scar was reported as well as 
loss of strength and endurance in the abdominal muscles.  The 
veteran's representative also sought paragraph 30 benefits 
for the period of convalescence following this treatment 
based on the § 1151 claim. 

In April 1999, the RO requested a VA medical opinion in order 
to determine the etiology of the veteran's disorder.  
Additional outpatient treatment records were also obtained.  
The RO has also received a May 1999 statement from "J.D.R.", 
D.O., who noted that the veteran had a cholecystectomy and a 
Nissen fundoplication done at the VAMC in June 1998.  
Apparently some intra-abdominal bleeding was indicated and a 
laparotomy was done the next day.  The doctor reports that he 
evaluated the veteran in April 1999 for a sense of abdominal 
discomfort in the epigastrium for a few weeks on and off.  
The veteran related that he had an ulcer in the past and that 
this sensation was much like that ulcer.  A hepatitis panel 
was done which showed a positive hepatitis A antibody and a 
positive hepatitis C antibody that was confirmed by repeated 
testing.  

In August 1999, a health care provider with the VA reviewed 
the veteran's medical history.  It was indicated that 
following any and all surgery involving the abdominal wall 
there was normal convalescence of 6 to 8 weeks where the 
patient is to refrain from strenuous activity.  On occasion, 
certain operative incisions can injure selective nerves, 
which results in an area of paresthesia and/or atrophy of the 
muscles.  As to the veteran's symptoms of loose stool, the 
health care provider indicated that he had no explanation.  
The examiner requested an endoscopic retrograde 
cholangiography (ERCP) to clarify the anatomy and pathology 
of the common duct.  The tests were performed in June 1999 
and again in July 1999.  Both of these tests were 
unsuccessful.  As a result, the VAMC was unable to 
demonstrate the anatomy and pathology of the common duct.  As 
a consequence, the physician indicated that he could not 
complete this consultation.  

With regard to the complaint of abdominal pain, the physician 
stated that if this were considered a disability caused by 
surgical treatment, he would comment that the "disability" 
was an event not reasonably foreseeable.  

In January 2001, the Board remanded this case to the RO to 
obtain an additional VA medical opinion.  

In April 2001, an additional medical record dated January 
2001 was obtained by the veteran.  It reports gastroenteritis 
and mild dehydration.  

Pursuant to the Board's January 2001 remand, the veteran 
underwent additional VA gastrointestinal and surgical 
examinations which included review of the medical evidence by 
the examiners.  In a September 2001 report, the 
gastrointestinal examiner stated that he had reviewed the 
veteran's claims folder and treatment reports.  The examiner 
noted that following the surgical procedure scheduled in June 
1998, the veteran was taken back to the operating room for 
open reexploration.  An artery in the lesser curve was 
isolated and tied with apparent control of that problem.  
During additional workup, it was found that the veteran had 
positive antibodies for hepatitis A and C.  

The gastrointestinal examiner cited the veteran's contention 
that he obtained hepatitis A and C from blood transfusions 
related to the surgery.  It was reported that six units of 
blood were used during this treatment.  It was the 
evaluator's impression that the chance of acquiring hepatitis 
C through a blood transfusion would be between one and one 
million and one and one-hundred-thousand at the time of the 
procedure.  The chance of getting hepatitis A was even 
smaller in this country at that time.  In addition, there was 
a normal liver enzyme before and since and no clinical 
evidence of liver disease.  

The examiner also cited the veteran's contention that he had 
had three procedures done which he believed were improperly 
performed, resulting in disability.  The first was a 
laparoscopic Nissen fundoplication that resulted in bleeding.  
This was associated with a laparoscopic cholecystectomy that 
was reported to be completely uncomplicated.  It was reported 
that although it would seem "superficially" as if the 
disabilities that the veteran claims are related to 
unintended outcomes of these procedures, the physician stated 
that this does not necessarily indicate the procedures were 
improperly done.  With regard to the abdominal wall symptoms, 
it was indicated that if the veteran had not had these 
procedures done laparoscopically they would have been done 
open with the same results.  

In conclusion, the examiner stated, in pertinent part:

In review of the chart, I find no 
evidence that the procedures were done 
inappropriately or improperly or that the 
patient had suffered any unjustified 
complications from these procedures.  
Although he is symptomatic, this seems to 
be the result of typical sequelae of 
these diseases and their treatment.  

In an October 2001 report, the surgical examiner indicated 
that he saw the veteran in September 2001 to determine if he 
was suffering from disability related to the June 1998 VA 
surgical procedures.  The VA surgical examiner noted that the 
veteran defined three current complaints which he attributed 
to the VA procedures:  diarrhea, epigastric discomfort, and 
limitation on what he can swallow.  The VA examiner set forth 
detailed discussion of all three complaints and concluded 
that none of the complaints could be attributed to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault.  The examiner also 
noted that the veteran was currently negative for hepatitis. 

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a March 2001 letter and a supplemental statement of the 
case issued in February 2002, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board must note that it 
specifically remanded this case in order to assist the 
veteran under the VCAA.  Furthermore, the claimant has been 
notified of the particular laws and regulations that set 
forth the criteria for entitlement to service connection for 
1151 claims.  The discussions in the rating decisions, the 
statement of the case, and the supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulations have been met.  

Additionally, the record shows that VA has rendered all 
required assistance to the veteran.  He has been afforded VA 
examinations with etiology opinions, and the requirements of 
38 C.F.R. § 3.159(c)(4) have therefore been met.  It does not 
appear that there is any additional evidence identified by 
the veteran which has not been obtained.  

III.  Analysis

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.   
The purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  (1) 
Disability/additional disability, (2) That VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) That there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Here, even if it were conceded that the veteran indeed had 
additional disability, including a fairly large surgical scar 
which was not present prior to the VA hospitalization and 
surgery, the Board finds no basis to grant this claim.  There 
is no competent evidence that this additional disability was 
other than a necessary consequence of the surgery for his 
presenting problem; nor is there any competent evidence that 
the treatment, including surgery, that VA provided involved 
any element of fault.  

The veteran has indicated that he was informed that this 
would be a minor procedure.  However, no health care provider 
has supported the veteran's position that his current 
disorders are the result of negligent treatment or any 
element of fault by VA.  The private medical records supplied 
by the veteran himself do not indicate fault on the behalf of 
the VAMC.  His own opinion as to whether the surgery 
performed was the proper treatment for his presenting 
condition is not competent evidence.  The United States Court 
of Appeals for Veterans' Claims (Court) has made clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran's DD 214 indicates a 
military occupational specialty (MOS) related to the civilian 
occupation of "FIRST AID ATTENDANT", the Board finds that 
such an MOS from nearly fifty years ago does not provide him 
with the medical expertise or training needed to make a 
determination regarding negligence in a surgical procedure.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997).  The 
veteran himself has never contended that he has the medical 
expertise to make such an opinion.

With regard to the complaint of abdominal pain, a physician 
has stated that if this were considered a disability caused 
by surgical treatment, he would comment that the "disability" 
was an event not reasonably foreseeable.  However, within the 
same opinion the physician also states that on occasion 
certain operative incisions can injure selective nerves which 
results in an area of paresthesia and/or atrophy of the 
muscles.  Based on the opinion as a whole, the Board finds no 
basis to hold that abdominal pain was "unforeseeable" 
following abdominal surgery.  

With regard to the claim of hepatitis A and C infection, the 
odds as cited by the medical opinion of September 2001 reveal 
very clearly that it is unlikely in the extreme for the 
veteran to have received hepatitis from this surgery.  Such 
odds suggest that it is very unlikely that the blood given to 
him during this surgery infected the veteran with hepatitis.  
Accordingly, it can not be said that it is as least as likely 
as not that any hepatitis was the result of the blood used in 
this treatment.  The veteran has supplied no evidence to 
support this claim from any source.  Thus, this claim is 
denied.     

A review of the two physician's opinions rendered in 
September and October 2001 reveals no indication of fault on 
behalf of the VA.  Instead, they provide negative evidence 
against this claim.  Further, there is no competent (medical) 
evidence to the contrary.  In summary, all competent evidence 
of record is to the effect that the veteran's treatment, 
including surgery, in June 1998 was proper and that he does 
not have residual disability that was not necessarily the 
consequence of the treatment provided.  His unsupported lay 
evaluations are insufficient to establish his claim.  The 
preponderance of evidence is against this claim.  


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

